Case 5:20-cv-00130-EEF-MLH Document 11 Filed 03/17/21 Page 1 of 1 PageID #: 64




                        UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

LEVI G. GREENUP                                   CIVIL ACTION NO. 20-130-P

VERSUS                                            JUDGE FOOTE

JAMES M. LEBLANC, ET AL.                          MAGISTRATEJUDGE HORNSBY


                                   JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this
 17th
        day of March, 2021.




                                          ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT COURT
